DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Claims 1-15 are examined in this office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:The claimed subject matter of a) claims 8 and 9, specifically, the “ratio of the sum of the elements Ni+Fe+Mn to Si” and the claimed ranges, b) claim 10 specifically “a reaction layer on an outer surface of the component with free silicon present as a reactive element in the alloy matrix or in silicon-containing non-silicide phases”, c) claim 12, specifically, “the component is arranged in a gear oil, the component having a reaction layer on a surface which is exposed to friction, with additives present in the gear oil and free silicon present as a reactive element in the alloy matrix or in silicon-containing non-silicide phases or reaction products and/or decomposition products thereof”, d) claim 14, specifically, “the component is treated with at least one heat treatment step with subsequent cooling such that the amount of free silicon in the alloy matrix or in silicon-containing non-silicide phases is at least 0.4%”, and e) claim 15, specifically, “process management of the at least one heat treatment step and subsequent cooling creates the β phase content of at least 80%” are not found in the specification.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "high-strength" in claim 1 is a relative term which renders the claim indefinite.  The term "high-strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the instant specification as well as the instant claim recites the term, there is no explicit definition in the specification or claims that would convey the type (tensile, yield, etc) and the ranges of strength would be required to satisfy the claimed limitation. Claims 2-15 are dependents of claim 1 and thereby also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims (wt %)
US'517 (wt %)
Copper (Cu)
54 – 65
56 – 60	 	claim 3 
59 – 62 	 	claim 4
Balance
Aluminum (Al)
2.5 – 5.0
3.0 – 5.0 	claim 2
3.0 – 4.0 	claim 3
3.5 – 4.5	 	claim 4
3.0 – 4.5 
Silicon (Si)
1.0 – 3.0 
1.3 – 2.5 	claim 3
1.2 – 1.8	 	claim 4
0.5 – 1.5 
Nickel (Ni)
2.0 – 4.0
3.0 – 4.0	 	claim 3
2.5 – 3.9	 	claim 4
2.0 – 4.5
Iron (Fe)
0.1 – 1.5
0.5 – 1.5		claim 2, 3
0.7 – 1.1		claim 4
0.5 –1.5 
Manganese (Mn)
≤ 1.5
0.1 – 1.5		claim 3
0.7 – 1.0		claim 4
Not mentioned in {[0020], [0062], claim 6}
0.5 – 2 [0056]
Tin (Sn)
≤ 1.5
≤ 0.7		claim 2
0.3 – 0.7		claim 3
0.05 – 0.5 	claim 4
Not mentioned in {[0020], [0062], claim 6}
0.3 – 3.5 [0059]
Chromium (Cr)
≤ 1.5
Not required; 0.1 – 1.5 
Cobalt (Co)
≤ 1.5
Not required; 0.1 – 1.5
Lead (Pb)
≤ 0.1
[0076]: to 4.0, 
Not indispensable
∴ 0 – 4.0
Zn + 
unavoidable impurities
remainder
26 – 32

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0092517 A1 of Kosaka (US'517) which was cited in the IDS.
Regarding claims 1-2, 5-6 and 10, US'517 discloses [0039] “a high-strength copper alloy extruded material having superior machinability and its manufacturing method”, [0051] “The copper alloy component constituting the base of the copper alloy extruded material” which reads on the “high-strength lubricant-compatible copper alloy component” of the instant claims. Please see below as to how the prior art meets the “lubricant-compatible” limitation.
Further, the prior art teaches that its alloy has a composition wherein the claimed ranges of the various constituent elements (Cu, Al, Si, Ni, Fe, Zn) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {US'517 abstract, [0001], [0020], [0062], [0070], claim 6}. With respect to the claimed limitations of Mn ≤ 1.5, Sn ≤ 1.5 , Cr ≤ 1.5, Co ≤ 1.5 and Pb ≤ 0.1 (claim 1) and Sn ≤ 0.7 (claim 2), the embodiment of the prior art mentioned in {[0020], [0062], claim 6} does not teach the presence of the elements in the alloy and therefore would meet the claimed limitation. Further, with respect to Pb, the prior art teaches [0076] “In addition, one object of the present invention is to provide a copper alloy extruded material having superior machinability and its manufacturing method without using lead or cadmium that is said to adversely affect the human body and the environment. Meanwhile, since the lead content in the copper alloy can be allowed to 4% by weight according to the European RoHS, the copper alloy extruded material according to the present invention may follow this.” “Meanwhile, the content exceeding 4% by weight is not preferable in view of the above RoHS and because the strength of the extruded material is lowered. In addition, lead is not indispensable in the copper alloy extruded material according to the embodiments of the present invention in many cases” which means that the prior art teaches that its alloy may not contain lead or if lead is contained, it is an amount not exceeding 4 wt% or in other words, the prior art allows it alloy to have Pb: 0-4 wt% which reads on the instant claimed range. As the claimed ranges overlap or lie inside ranges disclosed by the prior prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
Regarding the limitation of “lubricant-compatible” in the preamble of instant claim 1, MPEP provides the guidance that If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See MPEP § 2111.02 II. Since the prior art has substantially similar composition as the instant alloy, the alloy of the  prior would be capable of being “lubricant-compatible” as claimed in the instant claim.
Regarding the claimed limitations of a) free silicon is present in the alloy matrix or in silicon-containing non-silicide phases in the amount of at a1) least 0.4% and at most 2% (claim 1), a2) at least 0.65% by weight (claim 5); b) the weight ratio between zinc and free silicon is b1) 15 to 75 (claim 1), b2) 20 to 55 (claim 6); and c) a β phase is present in an amount greater than 80% and there are no silicon-rich γ phases in the alloy mixture (claim 1) and d) a reaction layer on an outer surface of the component with free silicon present as a reactive element in the alloy matrix or in silicon-containing non-silicide phases (claim 10) , it is noted that the prior art is silent regarding these claimed limitation. It is also noted that the instant specification does not explicitly specify the processing conditions of the alloy that leads to the claimed features (instant preferably carried out after bonding the alloy constituents so that a β phase is formed with a matrix content of at least 70% and preferably more than 80%.” (emphasis on preferably – it is also noted that the instant specification does not details any specifics regarding manufacturing techniques such as temperatures, cooling rates, annealing times)). Therefore, based on the teachings of the instant disclosure, these properties appear to naturally flow from the composition as detailed in the instant claim, namely that of claim 1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01 I. Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art would have the properties as claimed in the instant claim since the alloy of the prior art has a substantially similar composition. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 3 and 4, instant claims depend on claim 1 and the relevance of US'517 regarding claim 1 is set forth supra. Claims 3 and 4 narrow the compositional range of Cu, Al, Si, Ni, Fe and Zn (due to the changes in the constituent elements other than Zn) as well as require the presence of Mn and Sn. However, the claimed ranges of the various elements (Cu, Al, Si, Ni, Fe and Zn) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {US'517 [abstract, [0001], [0062]}. As the claimed ranges overlap or lie inside ranges disclosed by the prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I.
It is noted that US'517 [0062] does not explicitly teach the presence of elements Mn and Sn. Nevertheless, US'517 [0059] teaches that tin forms the γ phase to improve the cutting performance of the copper alloy extruded material and US'517 [0056] teaches that Manganese can stabilize and enhances the alloy composition against a heating history when it is a solid solution. It is noted that the claimed ranges of the various elements (Mn, Sn) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy and add Mn and Sn to it. Doing so would i) improve the cutting performance of the copper alloy (in the case of Sn) and ii) stabilize and enhance the alloy composition against a heating history when it is a solid solution (for Mn).
Regarding claim 7, instant claim depends on claim 1 and the relevance of US'517 regarding claim 1 is set forth supra. Claim 7 requires “the amount of aluminum exceeds the stoichiometric ratio of the sum of the iron, manganese, nickel and chromium amounts.” The prior art [0062] teaches that its alloy comprises, in weight%, 26 to 32% by weight of zinc, 0.5 to 1.5% by weight of silicon, 3 to 4.5% by weight of aluminum, 0.5 to 1.5% by weight of iron, 2 to 4.5% by weight of nickel and the balance of copper. Therefore, the content of Al can be as high as 4.5 while the sum of Fe, Mn, Ni and Cr can be as low as 2.5 thereby reading on the claimed limitations of the instant claim. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 8 and 9, instant claims depend on claim 1 and the relevance of US'517 regarding claim 1 is set forth supra. Claims 8 and 9require “a ratio of the sum of the elements Ni+Fe+Mn to Si is a) ≤ 3.45 and ≥ 0.7 (claim 8) and b) ≤ 3.25 and ≥ 0.7 (claim 9). The prior art [0062] teaches that its alloy comprises, in weight%, 26 to 32% by weight of zinc, 0.5 to 1.5% by weight of silicon, 3 to 4.5% by weight of aluminum, 0.5 to 1.5% by weight of iron, 2 to 4.5% by weight of nickel and the balance of copper. Therefore, the content of Si can be as high as 1.5 while the sum of Ni+Fe+Mn can be as low as 2.5 (without the inclusion of Mn) thereby giving a ratio of 1.67 thereby thereby reading on the claimed limitations of the instant claim. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 14-15, instant claims are product by process claims wherein the component undergoes future processing of heat treatment and cooling step (claim 14 recites “component is treated”) MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the prior art US'517 teaches a substantially identical product with substantially identical composition (see analysis of claim 1 above), the product of the prior art reads on the instant claimed product of “component” of the instant claims. In addition, since US'517 teaches a substantially identical product with substantially identical composition, the product of the art would be capable of undergoing the processing and to attain/retain the properties as recited in the instant claims. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0092517 A1 of Kosaka (US'517) which was cited in the IDS, and further in view of US 2008/0240973 A1 of Gaag (US’973).
Regarding claims 11-13, it is noted that the prior art US'517 does not explicitly teach of synchronizer ring. 
In the same field of endeavor, US 2008/0240973 A1 of Gaag (US’973) teaches a {abstract, [0002]-[0014]) copper-zinc alloy for producing a synchronizer ring, as well as to a synchronizer ring. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a synchronizer ring s suggested by US’973 using the component/alloy of US'517 since “In the automobile industry, brass rings with a high wear resistance and a high friction coefficient are employed for synchronizer rings which are used in a mechanical gearbox for synchronizing the gear wheel” (US’973 [0003]) and the alloy of US’517 is “a free-machining and high-strength material” that  has improved “strength, abrasion resistance, stress corrosion cracking resistance, and resistance to oxidation at high temperatures.” {US’517 [0001], [0058]}.
With respect to the limitations of claim 12, US’973 [0025] along with Fig. 1 teaches that the synchronizer ring would be in contact with oil and one skilled in the art recognizes that additives could be present in the oil thereby reading on the instant limitations. 
Regarding the limitation of “free silicon present as a reactive element in the alloy matrix or in silicon-containing non-silicide phases or reaction products and/or decomposition products thereof”, it is noted that the prior art US'517 or US’973 does not explicitly teach of this limitation. Where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01 I. Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art US'517 would have the properties as claimed in the instant claim since the alloy of the prior art has a substantially similar composition. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733